Name: Regulation (EEC) No 1252/73 of the Council of 14 May 1973 on imports of citrus fruits originating in Cyprus
 Type: Regulation
 Subject Matter: plant product;  trade;  Europe
 Date Published: nan

 Avis juridique important|31973R1252Regulation (EEC) No 1252/73 of the Council of 14 May 1973 on imports of citrus fruits originating in Cyprus Official Journal L 133 , 21/05/1973 P. 0113 - 0114 Finnish special edition: Chapter 3 Volume 5 P. 0144 Greek special edition: Chapter 03 Volume 9 P. 0181 Swedish special edition: Chapter 3 Volume 5 P. 0144 Spanish special edition: Chapter 03 Volume 7 P. 0035 Portuguese special edition Chapter 03 Volume 7 P. 0035 REGULATION (EEC) No 1252/73 OF THE COUNCIL of 14 May 1973 on imports of citrus fruits originating in Cyprus THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the Proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas the Agreement (1) establishing an Association between the European Economic Community and the Republic of Cyprus provides in Article 5 of Annex I thereto for tariff reductions on imports into the Community of certain citrus fruits originating in Cyprus ; whereas, during the period in which the reference price applies, the reduction is subject to observance of a price fixed on the internal market of the Community ; whereas detailed rules of application must be adopted to implement the system in question; Whereas the system proposed should form part of the common organization of the market in fruit and vegetables ; whereas, therefore, account should be taken of the provisions of Council Regulation (EEC) No 1035/72 (2) of 18 May 1972 on the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (3), and of the provisions adopted in application of that Regulation; HAS ADOPTED THIS REGULATION: Article 1 This Regulation prescribes the detailed rules for applying the system of preferences provided for in Article 5 of Annex I to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus for the following products originating in Cyprus: ex 08.02 A : Fresh oranges ex 08.02 B : Mandarins and satsumas fresh ; clementines, tangerines, and other similar citrus hybrids, fresh ex 08.02 C : Fresh lemons. Article 2 1. In order that the conditions referred to in Article 5 (2) of Annex I to the abovementioned Agreement be met, the prices on representative Community markets recorded at, or converted to, the import/wholesale stage taking into account conversion factors and deducting transport costs and import charges other than customs duties - the factors, costs and charges aforesaid being those used in calculating the entry price referred to in Regulation (EEC) No 1035/72 - must, for a given product, be those calculated in due course for Class I pursuant to the first indent, second subparagraph, of Article 24 (2) of Regulation (EEC) No 1035/72 and be equal to or higher than the price defined in Article 3. 2. The Commission shall calculate the amount to be deducted in respect of import charges other than customs duties, in so far as prices notified to the Commission by Member States include these charges, so as to avoid any difficulties arising from the effect of these charges on entry prices which may vary according to origin. Accordingly, an average mean corresponding to the arithmetical mean between the lowest and the highest charges shall be taken into account for the calculation. The detailed rules for applying this paragraph shall be determined, as may be necessary, in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72. 3. The representative Community markets within the meaning of paragraph 1 are those used for recording the prices on the basis of which the entry price referred to in Regulation (EEC) No 1035/72 is calculated. Article 3 The price referred to in Article 2 (1) shall be equal to the reference price in force for that period plus the (1)See p. 2 of this Official Journal. (2)OJ No L 118, 20.5.1972, p. 1. (3)OJ No L 291, 28.12.1972, p. 147. Common Customs Tariff charge thereon and a fixed charge of 1 720 units of account per 100 kilogrammes. Article 4 Where the prices referred to in Article 2 (1) in respect of one of the products listed in Article 1, after taking into account the conversion factors and deducting transport costs and import charges other than customs duties, remain lower on the lowest priced representative Community markets than the price laid down in Article 3 for three consecutive market days, the Common Customs Tariff duty in force at the date of importation shall apply to that product. This arrangement shall continue to apply until these prices on the lowest priced representative Community markets are found to be for three consecutive market days equal to or higher than the price laid down in Article 3. Article 5 The Commission, on the basis of prices recorded on representative Community markets and notified by Member States, shall follow price trends regularly and record them in accordance with Article 4. The measures required for this purpose shall be adopted in accordance with the procedure laid down in Regulation (EEC) No 1035/72 for applying compensatory charges to fruit and vegetables. Article 6 Articles 23, 24, 25, 26, 27 and 28 of Regulation (EEC) No 1035/72 shall remain in force. Article 7 This Regulation shall enter into force on the third days following its publication in the Official Journal of the European Communities. It shall apply from the date of the entry into force of the abovementioned Agreement until such time as the Agreement shall cease to have effect. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1973. For the Council The President R. VAN ELSLANDE